UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

 G. THOMAS PORTEOUS, JR., United )
 States District Judge for the Eastern )
 District of Louisiana,                )
                                             )
                          Plaintiff,         )
                                             )
                 v.                          )   Civil Case No. 09-2131 (RJL)
                                             )
 ALAN I. BARON, Special Counsel,             )
 Impeachment Task Force, Committee on        )
 the Judiciary, United States House of       )
 Representatives, et al.,                    )
                                             )
                          Defendants.        )


                                         ORDER

      For the reasons set forth in the Memorandum Opinion entered this   2. ~ of
                                                                            day
August, 2010, it is hereby

          ORDERED that the Defendants' Motion to Dismiss [#7] is GRANTED; it is
further

       ORDERED that PlaintiffG. Thomas Porteous, Jr.'s Motion for a Temporary
Restraining Order and Preliminary Injunction [#2] is DENIED; and it is further

          ORDERED that the case is DISMISSED for lack of subject matter jurisdiction.

          SO ORDERED.